Citation Nr: 0207217	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 RO rating decision 
which denied the veteran's claim for service connection for 
residuals of dental trauma, for the purpose of receiving VA 
outpatient dental treatment.  The RO decision was in response 
to a claim for VA outpatient dental treatment that the 
veteran filed with the Salem, Virginia, VA Medical Center 
(VAMC).  In a June 1997 decision, the Board denied service 
connection for residuals of dental trauma, for the purpose of 
receiving VA outpatient dental treatment.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1999 
order, the Court vacated the June 1997 Board decision, and 
remanded the case to the Board.  The October 1999 Court order 
appears to construe the issue as entitlement to VA outpatient 
dental treatment under any category of eligibility for 
treatment.  The Court addressed entitlement to Class II VA 
outpatient dental treatment, and the Court noted that the 
Board had not addressed the veteran's potential entitlement 
to VA outpatient dental treatment under other eligibility 
categories listed at 38 C.F.R. § 17.161.  In light of the 
Court order, the Board recharacterized the issue on appeal as 
entitlement to VA outpatient dental treatment; in September 
2000 and August 2001, the Board remanded the case to the RO 
for additional action; and the RO and VAMC have collectively 
determined that the veteran is ineligible for VA outpatient 
dental treatment under any category.


FINDINGS OF FACT

1.  In 1954, shortly after service, the veteran was granted 
service connection, for VA dental treatment purposes, for a 
noncompensable dental condition involving multiple teeth 
(this was based on dental disease and not based on service 
trauma).  At that time he was given an opportunity to receive 
VA dental treatment for the condition, but he never did 
receive such treatment. 

2.  In 1993, the veteran filed a new application for VA 
dental treatment, but this is an untimely application for 
one-time treatment of his noncompensable service-connected 
dental condition.  

3.  The veteran does not have a dental condition due to 
dental trauma in service. 

4.  The veteran is not a former prisoner of war; he has no 
established service-connected medical disabilities; he is not 
a VA vocational rehabilitation participant; and he currently 
has not been medically found to have a dental condition 
complicating VA treatment for other disorders. 


CONCLUSION OF LAW

The criteria for eligibility for VA outpatient dental 
treatment, under any category, have not been met.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 C.F.R. § 3.381 
(1998 and 2001), § 4.149 (1998), § 4.150 (2001), § 17.161 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1952 to January 1954.  He was never a prisoner of war 
(POW).  His service medical records indicate that at the time 
of a February 1951 pre-induction examination, he was noted to 
be missing upper teeth numbers 1, 3, and 16, and lower teeth 
numbers 17, 18, 19, 20, 29, 30, and 32.  A January 1952 
dental examination noted that the veteran was missing the 
same teeth except that tooth number 31 was noted to be 
missing instead of tooth number 32.  Teeth numbers 6, 7, and 
14 were reported to be carious.  There was also a notation 
that the veteran had gingivitis.  Service dental records 
reflect that the veteran underwent extractions of teeth in 
June 1952, March 1953, and September 1953.  A dental 
examination and separation examination in January 1954 noted 
that all of the veteran's upper teeth, numbers 1 through 16, 
were missing and replaced by a full denture.  His lower teeth 
numbers 17 through 20 and 29 through 32 were also missing, 
and were replaced by partial dentures.  

In February 1954, the VA indicated that it had received the 
veteran's application for dental treatment.  

In an April 1954 rating decision, the RO indicated that 
service connection was granted for teeth numbers 2, 4, 5, 6, 
7, 8, 9, 10, 11, 12, 13, 14, 15, and 32.  In an April 1954 
letter, the chief of the VAMC dental service notified the 
veteran as to which of his teeth were found to be service-
connected.  The letter indicated that the appropriate action 
would be taken on the veteran's present application for VA 
dental treatment.  The letter stated that if the veteran 
needed treatment for the service-connected teeth in the 
future, he should apply for treatment in order for it to be 
determined whether he was in need of the service requested.  
The letter specifically indicated that it was not a letter of 
authorization for examination or treatment.  

An April 1954 form from the VA dental service indicates that 
the veteran should report on May 19, 1954 at 10:30 a.m.  
There was a notation that if the appointment was not 
convenient, the veteran should contact the office listed on 
the form.  

The veteran has various physical ailments, and effective 
since October 1992 he has had a permanent and total 
disability rating for VA non-service-connected pension 
purposes.  He has no established service-connected 
disabilities.

A VA form dated in November 1993 indicates that the veteran 
was seeking VA outpatient dental care.  

In December 1993, the RO denied entitlement to outpatient 
dental treatment on the grounds that there was no evidence 
that the veteran had sustained dental trauma.  In a December 
1995 letter from the office of the chief of the VAMC dental 
service, the veteran was notified that a review of his 
military records revealed that he had no compensable service-
connected dental condition and that he was not eligible for 
VA outpatient dental treatment.  The letter also notes that 
on January 1, 1955, a new law was passed which limited 
continued dental care to those veterans who had compensable 
service-connected dental conditions.  The letter noted that 
since the veteran had no compensable service-connected dental 
condition, he was not eligible for VA outpatient dental care.  
A copy of Public Law 84-83 was attached.  

At a May 1996 hearing at the RO, the veteran testified that 
when he first got to Parris Island during service, he was 
having a little trouble with one of his teeth.  He reported 
that, at that time, he went to see a dentist who filled a 
cavity.  The veteran stated that when he subsequently went to 
Camp Lejeune he was having trouble with his previous 
cavities.  He reported that when he went for treatment he was 
told that they were going to have to pull all of his upper 
teeth.  The veteran stated that he had questioned whether it 
was necessary for so many teeth to be extracted, but that he 
had been told that it was necessary.  He reported that when 
he was separated from service in 1954, he had a lower tooth 
that was bothering him.  The veteran noted that the tooth 
kept bothering him so that about a year after he left service 
in 1954, he went to a VA office to request VA dental 
treatment.  He reported that he was told that he could go to 
a VA facility for treatment, and that he might have to stay 
for a couple of days.  The veteran indicated that he had not 
been able to afford the time after work, so he had not gone 
for the treatment.  He noted that he had gone and had it 
fixed himself.  The veteran stated that he did not request VA 
dental treatment again until approximately 40 years later, 
when he developed pain and swelling in his jaw.  The veteran 
reported that all the dental treatment that he had received 
since service was private treatment.  He asserted that the 
dental extractions that he underwent during service 
constituted trauma.  The veteran's wife offered supporting 
testimony.  

By a February 1997 letter from the VAMC chief of dental 
service, the veteran was again notified that a review of his 
military records revealed that he had no compensable service-
connected dental condition and that he was not eligible for 
VA outpatient dental treatment.  It was also noted that he 
did not have an unemployability rating.  

A VA form dated in October 1998 indicates that the veteran 
was seeking VA outpatient dental care.  A January 1999 RO 
rating decision denied service connection for a dental 
condition due to trauma.  By a March 1999 letter from the 
office of the chief of the VAMC dental service, the veteran 
was notified that a review of his medical records revealed 
that he had no compensable service-connected dental 
conditions and that he was not eligible for VA outpatient 
dental treatment.  There was also a notation that, according 
to the RO, the veteran had no teeth that were rated service-
connected due to trauma.  

By a November 2000 letter from the chief of the VAMC dental 
service, the veteran was notified that VA regulations 
governing outpatient dental treatment changed in 1955 and now 
allowed a one-time full course of dental treatment when an 
application was received within 90 days of the date of the 
veteran's discharge from service.  The letter indicated that 
ongoing VA dental treatment was allowed for a dental 
condition found to be service-connected based on dental 
trauma, but he had not been found to have this.

In a March 2001 letter, a VAMC dental claims clerk addressed 
some of the categories of eligibility for VA outpatient 
dental treatment.  An October 2001 letter from the director 
of VAMC dental services included a discussion of all classes 
of eligibility for dental treatment.  The letter concluded 
that a complete review of all records showed that the veteran 
had no dental treatment eligibility from the VA.  In a 
November 2001 supplemental statement of the case, the RO 
indicated that entitlement to VA outpatient dental treatment 
was not established, and the RO discussed all of the classes 
of dental treatment eligibility.  


II.  Analysis

The veteran claims eligibility for VA outpatient dental 
treatment, and the Court has indicated that the issue on 
appeal includes eligibility under any category of the law.

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained to the extent possible, and a VA examination is not 
warranted under the circumstances.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, and include:

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at time of discharge or release 
from active service, which took place 
after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, subject to 
various restrictions including timely 
application within 90 days after service.  
As to those with service before October 
1, 1981, among the requirement for 
eligibility for one-time treatment is 
application within 1 year after service 
and completion of a VA dental examination 
within 14 months after service unless 
delayed through no fault of the veteran.

(c) Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.  

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the VA for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits, subject to various conditions 
including timely application within one 
year of April 5, 1983.  

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating an associated service-
connected condition or disability may be 
authorized dental treatment for only 
those dental conditions which, in sound 
professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.  

(h) Class IV.  Those whose service-
connected disabilities are rated at 100 
percent by schedular evaluations or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.  

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in 
§ 17.47(g).  

(j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary, i.e., is for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2001).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2001).

The Board will now address the various categories of VA 
outpatient dental treatment eligibility as set forth in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

With regard to eligibility for Class I VA outpatient dental 
treatment, the evidence shows that shortly after service in 
1954 the veteran was granted service connection for multiple 
teeth due to dental disease.  However, this service-connected 
dental condition, including replaceable missing teeth, is not 
rated compensable, nor would it be rated compensable under 
any diagnostic code of 38 C.F.R. § 4.150.  Thus there is no 
Class I dental treatment eligibility.

Class II eligibility pertains to one-time treatment of a 
noncompensable service-connected dental condition.  At the 
time the veteran was service-connected for various teeth in 
1954, the law permitted Class II VA dental treatment for 
noncompensable service-connected dental conditions and there 
was no limit on treatment episodes and the time for applying 
for treatment.  However, the law changed in 1955, with the 
enactment of Public Law 84-83, which restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year from 
release from service.  

The Court's October 1999 order directed that the Board 
discuss the effect of Grovhoug v. Brown, 7 Vet.App. 209 
(1994) on Class II treatment.  In Grovhoug, there was an 
appellant who had been found eligible for and received VA 
outpatient dental treatment, and whose ongoing treatment was 
terminated by the VA.  The Court in Grovhoug indicated that 
procedural due process (see 38 U.S.C.A. § 5104 and 38 C.F.R. 
§ 3.103) required appropriate notice before termination of 
benefits.  In the October 1999 order in the instant case, the 
Court commented that the facts of Grovhoug and the facts of 
this case appeared indistinguishable.  However, the Board 
notes that factually this case does differ significantly from 
Grovhoug.  In Grovhoug, the veteran was granted service 
connection for noncompensable periodontal disease in 1988, 
and he received VA outpatient dental treatment from 1989 
until 1991, at which time it was discovered that he was not, 
in fact, eligible for VA treatment, and continued treatment 
was then terminated.   The present case, unlike Grovhoug, 
involves a veteran who was granted service-connected for 
various teeth for outpatient dental treatment purposes in 
1954, and although given the opportunity to receive VA 
treatment at that time, he did not do so, and he did not 
again request treatment until 1993.  In the interim, the law 
was changed and Class II treatment was restricted to a one-
time completion basis and required application within one 
year after service.  Unlike Grovhoug, the veteran in the 
present case was not receiving ongoing VA dental treatment 
when he was refused treatment.  His 1993 application for VA 
dental treatment is many years after service and is not a 
timely application for Class II treatment.  The Board 
perceives no procedural due process violation in denying his 
current application, since unlike Grovhoug he was not 
receiving ongoing VA dental treatment.  Moreover, the 
multiple notices he has been given since he made his claim in 
1993 appear sufficient to meet procedural due process 
requirements.  The Board concludes that the veteran has no 
current eligibility for Class II VA dental treatment.

VA dental treatment eligibility under Class II(a) requires 
that the veteran have a noncompensable service-connected 
dental condition due to a combat wound or other service 
trauma.  The significance of establishing service connection 
for a dental condition, on the basis of service trauma, is 
that a veteran will be eligible to receive perpetual VA 
dental care for the condition.  The veteran has asserted that 
the pulling of multiple teeth during service was against his 
will and, therefore, constituted trauma.  However, the 
pertinent legal authority providing for dental treatment 
states that the dental condition must result from a combat 
wound or service trauma, and such contemplates an external 
injury such as a blow to the mouth.  In a precedent opinion, 
the General Counsel of the VA has held that merely to have 
had dental extractions during service is not tantamount to 
dental trauma, because treatment of teeth, even extractions, 
in and of itself, does not constitute dental trauma.  
VAOPGCPREC 5-97.  While it is undisputed that the veteran had 
teeth pulled during service, there is no evidence of dental 
trauma during service.  The Board concludes he does not have 
a noncompensable service-connected dental condition due to 
service trauma, and thus he has no eligibility for VA dental 
treatment under Class II(a).

Class II(b) and Class II(c) dental treatment eligibility 
involves former POWs; the veteran is not a former POW, and 
thus he has no eligibility under these categories.  Class IIR 
(Retroactive) concerns individuals who were denied dental 
treatment under certain circumstances and then applied for 
dental treatment within the year after April 5, 1983; this 
category is inapplicable to the present case.  Class III 
dental treatment eligibility involves instance in which it is 
medically determined that a veteran needs treatment for a 
dental condition which is aggravating an established service-
connected disability; as the veteran in this case has no 
established service-connected disability, there is no dental 
treatment eligibility under this category.  Class IV involves 
veterans who have a total service-connected disability 
rating; the veteran has no service-connected disability, let 
alone a total compensation rating, and thus there is no 
dental treatment eligibility under this category.  Class V 
dental treatment eligibility involves certain Chapter 31 
vocational rehabilitation trainees; the veteran is not one 
and thus has no dental treatment eligibility under this 
category.  Class VI dental treatment eligibility extends to 
veterans who are presently scheduled for VA admission or 
otherwise receiving VA treatment, and at the same time have a 
dental condition complicating a medical condition currently 
under treatment, so that dental care is medically necessary; 
the veteran currently is not in this situation, and thus he 
has no dental treatment eligibility under this category.  

For these reasons, the Board concludes that the veteran is 
not eligible for VA outpatient dental treatment under any 
category of the law.  As the preponderance of the evidence is 
against the claim for entitlement to VA outpatient dental 
treatment, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Entitlement to VA outpatient dental treatment is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

